I concur in the opinion of Mr. Justice MOFFAT, and in so doing say that I feel as keenly as my dissenting associates that the attorney's fee fixed by the commission is altogether too low. We do not sustain the commission's action because we are of the opinion it has fixed a reasonable fee, but because the statute vests in the commission the power to fix and regulate attorneys' fees in this kind of cases, and its action was not wholly arbitrary and capricious. The statute says nothing about an adequate fee or about reasonable fees, but does say that in all cases coming before the Industrial Commission in which attorneys have been employed the commission is vested with full power to regulate and fix the fees of such attorneys. Possibly a reasonable or adequate fee is contemplated. At any rate, the fee should bear some reasonable relationship to the quality and amount of service. The discretion to fix a fee is by law rightly in the commission, however, and not in this court. I have had in mind some such rule as this: That where the circumstances call for a substantial fee, the commission would be acting arbitrarily if it fixed a merely nominal fee. Here, however, the fee awarded is a substantial sum, although we are all agreed it is grossly inadequate. Had this court fixed the fee, it would be somewhat in excess of $600 instead of $300 as fixed by the commission.
All I see in this is merely a difference of opinion as to what a reasonable or adequate fee should be under the circumstances. *Page 449 
If we substitute our judgment as to reasonableness for that of the commission, the statute is wholly dissipated. The whole policy of the Workmen's Compensation Act is and was, whether we lawyers like it or not, to get away from the uncertainty of recovery in personal injury cases and the high attorneys' fees incident in cases where recovery was had. The cheaper and more certain and sound method was devised whereby the workman was assured of compensation over a wider range but in smaller amounts. It is but natural that the commission, having responsibility of the administration of the act, should fix what is reasonable with regard to professional fees in the lower brackets, because its viewpoint is that of the injured or deceased workman and his dependents, while we look at the matter rather from the viewpoint of the lawyer whom we regard as entitled to a fee worthy of his hire. This, however, is merely a difference of opinion as to what is a reasonable fee. If we apply the carefully worked-out rule announced in Norris v.Industrial Comm., 90 Utah 256, 61 P.2d 413, it seems to me the position of the commission must be sustained. That rule will amount to very little if it is made to depend on differences of opinion as to the reasonableness of professional fees.